 USF DUGAN, INC. 409USF Dugan, Inc. and General Drivers & Helpers Un-ion, Local No. 554, the International Brother-hood of Teamsters, AFLŒCIO.  Case 17ŒCAŒ19761 September 28, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On June 12, 2000, Administrative Law Judge Albert A. Metz issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, USF Dugan, Inc, Omaha, Nebraska, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Naomi L. Stuart, Esq., for the General Counsel. Townsell G. Marshall Jr. and Richard O. Brown, Esqs., for the Respondent. M. H. Weinberg, Esq., for the Charging Party. DECISION1 ALBERT A. METZ, Administrative Law Judge. The issue present is whether Respondent™s discharge of Bruce DiMartino violated Section 8(a)(1) and (3) of the National Labor Relations Act (the Act).2 Based on the entire record, including my obser-vation of the demeanor of the witnesses, and after the consid-eration of the parties™ briefs, I make the following FINDINGS OF FACT I. JURISDICTION AND LABOR ORGANIZATION The Respondent admits that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act.                                                            1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 1 This case was heard at Omaha, Nebraska, on September 22Œ23, 1999. All dates refer to 1998 unless otherwise stated. 2 29 U.S.C. § 158 (a)(1) and (3). II. OVERVIEW The Respondent operates an interstate freight delivery busi-ness with terminals in various States. Bruce DiMartino was hired by the Respondent in September 1992 and was discharged on June 25, 1998. The Government alleges that DiMartino™s discharge was motivated by his union activities and was thus unlawful under the Act. The Respondent denies DiMartino was terminated for unlawful reasons. The Respondent asserts Di-Martino™s discharge was solely a consequence of his improper attempt to be paid for 1 hour of ﬁdelay time.ﬂ III. BACKGROUND OF DIMARTINO™S UNION ACTIVITIES When DiMartino stated work for the Respondent a union did not represent the employees at the Omaha facility. Shortly thereafter, however, the Union did commence an organizational campaign at the Omaha terminal. DiMartino immediately be-came an active union supporter and solicited employees to sign union authorization cards, distributed union literature, and talked to employees about the Union. DiMartino regularly wore a union hat to work and displayed union stickers on his driver™s logbook. He continued to conspicuously support the Union until his June 1998 termination. On May 24, 1993, following a Board representation election, the Union was certified as the collective-bargaining representa-tive of a unit of the Respondent™s dockmen, warehousemen, and local and long-haul employees at the Omaha facility. On November 7, 1994, the Union was again certified as the bar-gaining representative of the same unit after a decertification election. The Union remained the bargaining representative of the unit until August 1996 when Respondent withdrew recogni-tion from the Union. IV. EVENTS OF 1997 In early January 1997 DiMartino had successfully bid to drive the Omaha to Minneapolis, Minnesota route but had yet to start that run. Dennis Bettin was the Minneapolis terminal manager at this time. Bettin testified that in early January he received a telephone call about DiMartino from Duane Sanders, Respondent™s vice president of line haul, and Bettin and his terminal personnel should watch DiMartino and make sure he ﬁfollow[ed] company policy and procedure because it was un-ion activities.ﬂ Bettin was told to make sure that DiMartino was keeping his logs and everything had to be in ﬁperfect order.ﬂ Sanders said that Bettin should handle any problem with Di-Martino at the Minneapolis terminal and if there were a prob-lem with him on the road it would be handled differently. Sanders testified at the hearing. Sanders did not specifically deny telling Bettin that DiMartino was a union activist and he should be watched to make sure his paperwork was in perfect order. As a result of his work at the Minneapolis terminal, DiMar-tino had contact with drivers from Respondent™s Chicago, St. Louis, and Kansas City terminals who also had runs into Min-neapolis. DiMartino contacted Teamsters Local 120 in Minnea-polis, and attended union organizational meetings in Minneapo-lis. While in the Minneapolis terminal, DiMartino regularly wore his union hat, displayed union stickers, distributed union 332 NLRB No. 36  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410materials and union buttons, a
nd talked to employees about 
supporting union organization at 
their home terminals. DiMar-
tino engaged in similar activity at the Omaha terminal. Bettin 
testified that DiMartino always 
wore his union hat when he was 
in the Minneapolis terminal. 
DiMartino testified without contradiction that in early April 
1997 Bettin called him to the office. Bettin said he had received 
a telephone call from headquarters 
stating that two drivers had 
complained DiMartino was talking Union to them. Bettin told 
DiMartino that he did not have 
a problem with DiMartino, but that Wichita (headquarters) did have a problem with his activi-

ties. DiMartino testified that when he returned to the Omaha ter-
minal after his conversation w
ith Bettin, Omaha Terminal 
Manager Ron Lahr also discussed the matter with him. DiMar-
tino recalled Lahr telling him that there were complaints from 
drivers that DiMartino was talking Union. Lahr said that head-
quarters wanted DiMartino to ﬁquit it.ﬂ DiMartino told Lahr it 
was none of his business what
 he did on his own time. 
In late 1997 various local unions of the Teamsters Union 
filed election petitions for units at the Respondent™s Minneapo-lis, Kansas City and Omaha terminals.
3 DiMartino supported 
the Union™s efforts to organize the Minneapolis and Omaha employees by talking to fellow
 employees, distributing union 
literature at the terminals, and soliciting employees to sign 
union authorization cards. 
In December 1997 DiMartino was in the Minneapolis termi-
nal and attended a meeting held by Respondent concerning the 
impending union representation el
ection. DiMartino wore his union hat to the meeting. Respondent™s President Charles 
Eggleton conducted the meeting. Di
Martino testified that at the 
beginning of the meeting Egglet
on stared at him, ﬁlike he 
wanted to burn holes in me.ﬂ 
In Eggleton™s presentation he explained to the employees 
that the Respondent did not wa
nt its employees to be repre-
sented by a union. Eggleton said that Respondent™s employees 
at the Omaha terminal had voted in a union and that ﬁit did not 
do any good for Omaha did it, Bruce?ﬂ DiMartino replied that 
union organization had not been successful at the Omaha ter-
minal because there were no ot
her terminals with union repre-
sentation. Eggleton concluded 
his remarks and solicited em-ployees™ comments. DiMartino s
poke up about employee profit 
sharing, painting trailers, pin 
screws not fitting under pup trail-
ers, and less equipment being bought. Eggleton made only a 
brief reply to DiMartino™s remarks. 
                                                          
 3 The election campaign at Omaha has been ongoing. The Union 
filed a petition on November 24, 1997, in Case 17
ŒRCŒ11581 seeking 
to represent employees at the Omah
a terminal. That petition was with-
drawn on December 30, 1997, prior to the scheduled January 7, 1998 
election. On January 8, 1998, the Un
ion filed another petition in Case 
17ŒRCŒ11707 seeking to represent a unit of employees, including 
drivers, at the Respondent™s Omaha and Grand Island, Nebraska facili-

ties. On February 19, 1998, an elect
ion was conducted in that unit and the Union lost. On February 25, 1998, the Union filed objections to that 
election. The parties eventually agreed
 to void that election and rerun it 
on September 17, 1998. Again the Un
ion lost the election and filed 
objections to the election. 
Bettin corroborated DiMartino™s testimony that DiMartino 
attended the meeting in Minneapolis; that Eggleton told the 
Minneapolis employees that ﬁthe union didn™t get them nothing 
in Omahaﬂ; and that Eggleton and DiMartino talked ﬁback and 
forthﬂ at the meeting. 
Bettin testified that after the election petition was filed for 
the Minneapolis terminal he re
gularly spoke with Eggleton. 
Bettin testified that during thes
e conversations Eggleton said 
that DiMartino was very prouni
on and was probably the indi-
vidual doing ﬁmost of the damage.ﬂ Eggleton told Bettin to 
watch DiMartino and make su
re he was following company 
policy. If Bettin found he was not, he was to write DiMartino 
up. Eggleton did not testify at the hearing. I credit Bettin™s tes-
timony of conversations he had w
ith Eggleton about DiMartino. 
Bettin had two supervisors, Mike Phillips and Bruce Batkey, 
under his direction at the time of the union campaign. Bettin 
testified he talked to these s
upervisors about DiMartino telling 
them that he was the ﬁbiggest agitatorﬂ on behalf of the Union. 
Bettin instructed these supervisor
s, pursuant to Eggleton™s di-
rection, to write up DiMartino if he was not following company 

policy. Neither Phillips nor Batkey testified at the hearing. I 
credit Bettin™s testimony of his 
instructions to these supervisors 
regarding DiMartino. 
Bettin testified that in late 1997 he also had telephone con-
versations with Omaha Terminal Manager Ron Lahr, about 
DiMartino. According to Bettin, Lahr said that DiMartino was a 
ﬁpain in the butt. If he could get rid of Bruce [DiMartino] that 
his union troubles would go away.ﬂ Lahr did not testify at the 
hearing. I credit Bettin™s testimony of his conversation with 
Lahr concerning DiMartino. 
After the representation election was conducted in Minnea-
polis in December 1997, Bettin called Eggleton to report that 
the Union had lost the election. Eggleton stated that the vote 
was closer than he had anticipated
, and that Bettin had his work 
cut out for him in 1998. 
Bettin testified that he had another telephone conversation 
with Eggleton in 1997 between 
Christmas and New Year™s. Eggleton said that in 1998 Bettin was going to have to ﬁget to 

workﬂ and replace most of his line drivers at the Minneapolis 
terminal because of their union activities. I credit Bettin™s un-
controverted testimony of this
 conversation regarding Eggle-
ton™s expression of union animus. 
V. EVENTS OF 
1998
 Bettin testified that in early January 1998 he again talked on 
the telephone with Respondent™s vice president of transporta-
tion, Duane Sanders. Part of their conversation related to the 
ness of the December representation election results and that 
much of the Union™s support came from the line haul drivers. 
Sanders told Bettin to make sure that the line haul drivers were 
ﬁcrossing their T™s and dotting their I™s.ﬂ Sanders denied telling 
Bettin he should get rid of drivers because of their union activi-
ties or words to that effect. Sanders denial in this regard was 
not persuasive based on his dem
eanor. To the extent that his 
testimony could be interpreted as a denial that he told Bettin to 
closely watch drivers because of their union activities, I do not 
credit his denial. Bettin was a forthright witness who appeared 
 USF DUGAN, INC. 411to be testifying to the best of his recollection. I credit Bettin™s 
testimony as to the conversations
 between himself and Sanders. 
A. DiMartino™s Work Routine 
Starting in February 1998 DiMa
rtino™s regular run was from 
Omaha to Gothenburg, Nebraska. This run was termed a ﬁmeet and turn.ﬂ This meant that DiMartino would leave the Omaha 
terminal at approximately 10:30
 p.m. and drive 238 miles to 
Gothenburg. This drive commonly took 4 hours to accomplish. 
The Respondent does not have a wo
rk facility in Gothenburg. 
When DiMartino arrived in Goth
enburg at 2:30 a.m. he would 

wait at a convenience store called the ﬁPit Stopﬂ for a driver to 
arrive from the Respondent™s De
nver, Colorado terminal. The 
Denver driver and DiMartino would then switch trailers and 

return to their home terminals. 
When DiMartino arrived at th
e Pit Stop he would telephone 
the Respondent™s central dispatch office at the Wichita head-
quarters to report his arrival tim
e. When DiMartino was ready 
to depart from Gothenburg he would again telephone central dispatch to confirm his departure. DiMartino occasionally was 
assigned to make intermediate stops in Gr
and Island, Nebraska, 
a city located between Omah
a and Gothenburg. DiMartino generally returned to the Omaha te
rminal by 7:30 to 8:30 a.m. 
Occasionally, when either DiMartino or the Denver driver 
was uncommonly late arriving at
 Gothenburg, the central dis-
patcher would direct DiMartino to ﬁdrive on throughﬂ to Den-
ver. Because Department of Transportation rules prohibit driv-
ers from driving more than 10 hours in a 24-hour period, and 
also require 8 hours of rest be
fore another dispatch, DiMartino had to ﬁlay-downﬂ and spend the 
night in a motel in Denver at 
the Respondent™s expense. DiMartino would then take the Den-
ver driver™s run the following day and return to Omaha. 
DiMartino was responsible for filling out a daily log that 
showed the time he left the Omaha terminal; the time of his 
arrival at Gothenburg; the time he departed from Gothenburg; 
and his arrival time at the Omaha terminal. The bottom left 
hand corner of the trip log showed the amount of ﬁdelay timeﬂ 
at Gothenburg that DiMartino claimed. Drivers were paid delay 
time for the time they spent waiting for the other driver to ar-
rive at the common meeting destination. Delay time is compen-
sated at a set hourly rate. This part of the trip log also showed 
the number of ﬁdrop and hooksﬂ the driver claimed (time spent 
exchanging trailers). 
B. DiMartino Notifies Respondent of Doctor™s Conference 
DiMartino™s father developed severe health problems in the 
summer of 1998. As a result his father had a 10 a.m. appoint-
ment in Omaha on June 16 with 
a physician who is a cardiac 
specialist. 
DiMartino wanted to be present with his father for the doc-
tor™s appointment. DiMartino tes
tified that at least 2 weeks 
prior to June 16 he told Om
aha Terminal Manager Ron Lahr 
about the meeting with the doctor
. DiMartino told Lahr that if 
there were a problem being avai
lable for the appointment he 
would take a personal leave day. Lahr said that he did not have 
anyone to cover DiMartino™s run so that he did not want Di-
Martino to take a personal leave 
day. Lahr said that it was un-
necessary for DiMartino to take
 a personal leave day because 
he would be back in Omaha and off work in plenty of time to 
get to the 10 a.m. appointment. 
DiMartino testified he also 
reminded Lahr of his need to be back in Omaha on June 16 as 
that date grew closer. DiMartino testified that each time Lahr 
assured him there was no problem with his being home in time 
to meet the doctor™s appointment
. Shea Cullen, another driver 
employed by the Respondent, testified that he overheard Di-

Martino™s conversation with Lahr
. Cullen confirmed Lahr as-
sured DiMartino that there was no need to take a personal leave 
day because DiMartino would return to Omaha in time to at-
tend the doctor™s meeting. 
C. The June 16 Delay Pay Dispute 
At 2:30 a.m. on June 16, 1998,
 DiMartino arrived in Goth-
enburg, Nebraska. Ben Sell, the driver making the run from 
Denver, had not yet arrived. 
DiMartino telephoned the Respon-
dent™s central dispatch office in Wichita and reported his arrival 
time. DiMartino talked with central dispatcher Jim Howe. 
Howe told DiMartino that Sell™s estimated arrival time in Goth-
enburg was 4:30 a.m. Howe said that because of the delay Di-
Martino was to drive on through to Denver. DiMartino pro-
tested and explained to Howe 
about the meeting with his fa-
ther™s heart specialist. He said that if he had to drive through to 
Denver he would not be back in Omaha in time for the 10 a.m. 
meeting. DiMartino explained ho
w he had previously discussed 
the matter with Lahr and had been assured by him that he 
would be back in Omaha in time to attend the meeting. 
DiMartino testified that he as
ked Howe when Sell had left the Denver terminal. Howe said
 he that he did not know. Di-
Martino told Howe that Sell 
normally arrived at Gothenburg 5 
hours after he left the Denver term
inal. Howe repeated that he did not know when Sell left the 
Denver terminal and that Di-

Martino would have to go on to Denver. DiMartino again stated 
that he had to be back in Omaha. Howe finally told DiMartino 

that he could wait for Sell until 3:
30 a.m. but that if Sell did not 
arrive by that time then DiMartino would have to drive to Den-
ver. Howe testified that at this point he also told DiMartino that 
he would be staying ﬁon your own.ﬂ Howe prepared a memo of 
the event which makes no ment
ion of his having told DiMar-tino in this first telephone conversation that he would not be 
paid for the delay time. (GC Exh. 19.) 
Sell did arrive in Gothenburg 
shortly before 3:30 a.m. Di-
Martino and Sell exchanged traile
rs and, before leaving Goth-
enburg, DiMartino again called cen
tral dispatch. He told Howe 
that he had a delay time of 1-1/4 hour drop and hook time. 
Howe said he would pay for the drop and hook time. DiMartino 
testified that Howe told him for the first time that he was not 
going to be paid delay time for 
the hour that he waited because 
he had been told to drive through to Denver. DiMartino re-sponded, ﬁJim, the last thing you told me was to sit and wait for 
Ben Sell. That™s delay time if you tell me wait.ﬂ Howe ended 
the conversation by saying that he was not going to pay DiMar-
tino, and if he wanted to get paid to talk to Respondent™s vice 
president of line haul and maintenance, Duane Sanders. 
Based on the comparative dem
eanor of the witnesses and 
Howe™s memo, I credit DiMarti
no™s testimony as to what was 
said in the two conversations with Howe on the morning of 

June 16. I further find that Di
Martino was originally granted 
permission by Howe to wait fo
r Sell without that permission 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412being conditioned on his waiving delay time. I find that Howe 
simply said in the second conversation that he was not going to 
pay DiMartino. I find that Howe
 said nothing about prohibiting 
DiMartino from recording his claim and seeking to get the pay 
if he could convince Sanders it was deserved. 
DiMartino left Gothenburg at 
about 3:40 a.m. and went to 
Grand Island, Nebraska, where he dropped some freight. He 
then continued his journey to 
the Omaha terminal where he 
arrived at approximately 9 a.m. DiMartino then completed his 
trip sheet. On the trip sheet DiMartino claimed 1-hour delay 
pay for the time he spent in Gothenburg waiting for Sell to 
arrive. DiMartino entered the initials ﬁJ.H.ﬂ by the claim for 
delay time to indicate the identity of the central dispatcher who 
was on duty when the delay time 
was incurred. DiMartino gave 
Lahr the trip sheet and told him that he had had a problem with 

Jim Howe not wanting to pay him for the delay time. Lahr, who 
was busy working at a computer
 terminal, grunted an acknowl-
edgement in response, but did not talk to DiMartino. DiMartino 

then went to the 10 a.m. meeting with the doctor. 
DiMartino testified that it wa
s customary to discuss pay dis-
putes with the terminal manager. Former Minneapolis Terminal 
Manager Dennis Bettin testified that he routinely investigated 
pay disputes and had the authority
 to adjust pay disputes with-
out getting permission from Sanders or any other management 
official. This testimony was un
controverted by the Respondent 
and I credit DiMartino and Bettin as to this routine practice of 

handling pay disputes. 
Gothenburg, Nebraska, is considered to be a ﬁclosed termi-
nalﬂ because there is no supervis
ory representative of the Re-
spondent at that location and it is a ﬁmeet and turnﬂ location. 
According to DiMartino, delay time is considered ﬁancillary 
work.ﬂ The Respondent™s driver™s handbook discusses the pol-
icy regarding the driver™s handl
ing of paysheets for ancillary 
work at closed terminals: 
 If you are at a closed termin
al, you must write the Central 
Dispatcher™s name who instructed you to perform ancillary 
work on your pay sheet. [GC.Exh. 15, p. 21.] 
 DiMartino™s June 16 delay time claim was for 1 hour™s pay. 
This amounted to approximately $14. 
D. DiMartino™s June 25 Discharge 
Between Tuesday, June 16, and Wednesday, June 24, Di-
Martino drove his regular route between Omaha and Gothen-
burg. Sanders was on vacation the week of June 15 and returned to 
work on Monday morning, June 22.
 Sanders testified that the 
next morning Howe told him about the dispute with DiMartino 
not wanting to drive through to Denver on June 16. Howe re-
ported that he had instructed DiMa
rtino that he needed to drive 
through because the computer showed that the Denver driver 

would not be at Gothenburg until 5 a.m. Howe noted that Di-
Martino told him about his need to be in Omaha for his father™s 
medical appointment. Howe explained that he and DiMartino 
had argued about the matter and he had told DiMartino that if 
he wanted to wait it was on his 
own. Howe concluded by telling 
Sanders that he had informed Di
Martino that he would not be 
paid for the delay time because he had been told to drive 
through to Denver. Howe said DiMartino had protested and he 
told DiMartino that he would no
t be paid and if he had any 
questions, he could talk with 
Sanders. If Sanders told him he 
should get paid, then Howe would pay him. 
Sanders had DiMartino™s June 16 daily log pulled so he 
could examine the document. 
Sanders noticed that DiMartin
o had claimed the 1-hour delay 
time as ancillary pay and had also put ﬁJim H.ﬂ as the dis-
patcher who authorized the ancillary time. 
The next day Sanders telephoned Corporate Line Haul Su-
pervisor Joe Don Fry and instructed him to speak with DiMar-
tino about what had happened concerning the delay pay claim. 
Sanders then telephoned Ron Lahr in Omaha and told him of 
Fry™s investigation. 
When DiMartino came to work on June 25 he was told that 
he was to participate in a 10 a.m. conference call. The confer-
ence call did take place with Di
Martino, Lahr, and Fry partici-
pating. Fry questioned DiMartin
o about the circumstances con-cerning the June 15
Œ16 run. Fry wanted to know if dispatcher 
Jim Howe had authorized the 1-hour delay time pay that Di-
Martino had claimed. DiMartino stated what had happened 
from his perspective, including Howe™s instruction to drive to 
Denver, the fact that he had eventually relented, and permitted 
DiMartino to wait for Sell. DiMartino stated that he had waited 
the hour for Sell and then Howe refused to pay him for the 
delay time. DiMartino told Fry 
how he had disputed Howe™s 
position, entered the delay time 
on his trip sheet, and reported 
the dispute to Lahr when he turned in his sheet. DiMartino said 
that if he had not received the pay, then he was going to call 
Sanders. Fry concluded the call 
by telling DiMartino he was 
suspended pending further inves
tigation. Lahr did not speak 
during the conference call. 
Later in the day Sanders, Fry, and Lahr had a telephone con-
ference call. Fry told Sanders what DiMartino had told him 
regarding the delay pay dispute. Sanders said that DiMartino 
should be terminated for (1) failure to follow a supervisor™s 
instructions, (2) falsification of
 company records, and (3) steal-
ing from the Company. They concluded their discussions with 

the decision to telephone DiMar
tino that evening and inform 
him that he was terminated. 
On Thursday evening, June
 25, Fry telephoned DiMartino 
and told him he was terminated. DiMartino told Fry that he 
wanted to speak to Sanders about the matter. Sanders tele-phoned him within minutes. DiMartino asked Sanders for the reasons he was being terminated. Sanders did not give him any 
reasons for the discharge and hung up the phone. 
DiMartino telephoned Lahr the next morning and asked him 
for an explanation of his termination. Lahr did not give a Di-
Martino a reason for his discharg
e. DiMartino eventually re-
ceived a termination letter dated July 2. The letter states DiMar-
tino was terminated effective June 25 for ﬁfailure to comply 
with Company policy.ﬂ The letter specified no details of what 
policy was violated. 
The Respondent never paid DiMartino™s claim for his June 16 delay time. He was, however, paid for his drop and hook 
time spent in exchanging trailers with Sell that morning. 
Tom Simmons was DiMartino™
s successor driver on the 
Omaha to Gothenburg route. Simmons testified that he had 
 USF DUGAN, INC. 413occasion to claim delay pay for weather-related delays. He did 
this by entering the delay time
 and the dispatcher who was on 
duty at the time in the lower left-hand section of his trip sheet. 

Simmons testified that the Respo
ndent did not pay his claim for 
delay time, but that he was not disciplined for submitting the 
claim for the pay in such a manner. 
VI. ANALYSIS OF DIMARTINO™S DISCHARGE 
The General Counsel has the initial burden of establishing 
that union or other protected activ
ity was a motivating factor in 
Respondent™s action alleged to constitute discrimination in 
violation of Section 8(a)(3). 
The elements commonly required 
to support such a showing of discriminatory motivation are 
union activity, employer knowledge, timing, and employer 
animus. Once such unlawful motiva
tion is shown, the burden of persuasion shifts to the Respondent to prove its affirmative 

defense that the alleged discr
iminatory conduct would have 
taken place even in the absence of the protected activity. 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982); ·approved in 
NLRB v. 
Transportation Management Corp., 
462 U.S. 393 (1983); NLRB v. MDI Commercial Services, 
175 F.3d 621 (8th Cir. 
1999); Presbyterian/St. Luke™s Medical Center, 
723 F.2d 1468, 
1478Œ1479 (10th Cir. 1983). The test
 applies regardless of 
whether the case involves pretextual reasons or dual motiva-
tion. Frank Black Mechanical Services, 
271 NLRB 1302 fn. 2 
(1984). ﬁA finding of pretext necessarily means that the reasons 
advanced by the employer either
 did not exist or were not in 
fact relied upon, thereby leaving 
intact the inference of wrong-
ful motive established by the General Counsel.ﬂ 
Limestone Apparel Corp., 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th 
Cir. 1982) The record shows, and the Respondent concedes it knew, 
that DiMartino was an energeti
c and visible union supporter. 
The timing of DiMartino™s discharge followed months of his 
visible union activity. The discharge also followed the state-
ments of Respondent™s supervisi
on that his and other driver™s 
union activities were to result in close scrutiny of their paper-
work. Supervision singled out Di
Martino as a key union activist 
who was a ﬁpain in the buttﬂ and was probably the individual 
doing ﬁmost of the damage.ﬂ In late 1997, Eggleton told Bettin 
that many of the line haul drivers would have to be replaced in 
1998 because of their union activities. Sanders, the person who 
made the decision to discharge 
DiMartino, also expressed a 
desire to get rid of him because of his union activities. Thus, in 
early 1997 Sanders warned Bettin about DiMartino being a 
union activist and issued instructions that DiMartino should be 
kept under close scrutiny and he 
should be disciplined if his 
records were not in ﬁperfect 
order.ﬂ These supervisory state-

ments, which included admon
itions from the Respondent™s president, establish the Respondent™s animus regarding DiMar-
tino™s union activities. 
Under the adverse inference rule when a party has relevant 
evidence within its control which is not produced, that failure 
gives rise to an inference that the evidence is unfavorable to the 
party. 
Auto Workers Union v. NLRB, 
459 F.2d 1329 (D.C. Cir. 
1972). Such an inference is appropriate in this case. Neither 
Respondent™s president, Eggleton, nor Omaha Terminal Man-
ager Lahr testified. Evidence that was damaging to the Respon-
dent™s case was presented that 
concerned each of these indi-
viduals. In Lahr™s case it was the testimony of DiMartino that 
he advised Lahr there was a disp
ute about delay pay with Howe 
which Lahr acknowledged by a grunt. Thus it is uncontroverted 

that DiMartino had called management™s attention to the dis-
pute and did not seek to cloud his claim so that it would go 
through without challenge. Additiona
lly, Lahr was not called to 
contradict the testimony that 
he had promised DiMartino he could return to Omaha on June 16 
in time for his father™s doctor 
appointment. Finally, Bettin™s te
stimony is uncontroverted that 
Lahr told him DiMartino was a ﬁpain in the buttﬂ and that if he could get rid of DiMartino his union troubles would go away. 
Regarding Eggleton, Bettin™s unc
ontroverted testimony showed 
that Eggleton was intent on cl
osely watching DiMartino in 
order to find an excuse to discharge him because of his union 
activism. I infer that had the Re
spondent called either Lahr or 
Eggleton to testify, in each instance, their testimony would 

have been adverse to the Respondent™s defense that DiMartino 
was fired solely because he wrongly claimed delay pay. 
Inter-national Automated Machines, 
285 NLRB 1122Œ1123 (1987). 
The credited evidence and the record as a whole show sev-
eral notable facts regarding Di
Martino™s situation. DiMartino 
told Terminal Manager Lahr well in advance of June 16 that he 
needed to be home on that date. Lahr assured him that he would 
be back to attend the doctor™s appointment. DiMartino worked 
the disputed 1-hour delay tim
e. The Respondent acknowledges 
that DiMartino did wait the 1-hour of delay time he was claim-

ing. The Respondent does not di
spute the fact that DiMartino 
would be entitled to receive the delay time pay but for Howe™s 
proclamation that he would not pay him if he chose to wait for 
Sell to arrive. Sanders was cross-examined about this point and 
could cite no other example where a driver had actually per-
formed delay time work, or any other kind of work, and Howe 
had refused to approve payment 
for that work. Sanders further 
conceded that the Respondent had a uniform policy of pay that 
applied to all drivers. Sell arrived in Gothenburg within an 
hour, thus allowing both drivers to successfully complete their 
runs within prescribed time limits. 
The Respondent thus avoided the cost of Sell and DiMartino 
going on to nonhome terminals and incurring motel expenses. 
DiMartino immediately informed
 Lahr of the dispute with 
Howe over the delay time. DiMa
rtino was never paid the $14 
delay time for June 16. 
I find that the Government has established by a preponder-
ance of the evidence that DiMartino engaged in union activity, 
the Respondent knew of these activities, that the Respondent 
had an antiunion animus toward DiMartino™s support for the 
Union, and that this animus wa
s a reason for his discharge. 
Sanders states that DiMartino™
s discharge is based on three 
reasons (GC Exh. 18): 
1. DiMartino failed to follow the instructions of central dis-
patcher Howe not to claim the 1 hour of delay time. 
The credited evidence does not support this contention. 
Howe only told DiMartino that 
he would not pay the claim. 
Howe said that if DiMartino disputed that decision he should 

talk to Sanders. Howe did not te
ll DiMartino that he should not 
claim the 1-hour delay time. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4142. DiMartino falsified his time sheet by entering Howe™s ini-
tials next to the 1-hour delay time claim, because Howe did not 
ﬁauthorizeﬂ payment for the delay time. 
The credited evidence does not
 support this contention. Di-
Martino™s delay time claim comports with the Respondent™s own manual. DiMartino followed the Respondent™s procedure 
that, ﬁ[i]f you are at a closed terminal, you must write the Cen-
tral Dispatcher™s name who instructed you to perform ancillary 
work on your pay sheet.ﬂ The credited evidence shows that 
Howe told DiMartino he could wait for Sell at Gothenburg. The 
credited evidence shows that DiMartino did work the 1-hour 
delay time on June 16. 
3. DiMartino was ﬁstealingﬂ from Respondent by claiming 
the 1-hour delay time. 
The credited evidence does not
 support this contention. Di-
Martino merely objected to not be
ing paid for time he had put 
in on the job. DiMartino made his written claim, handed it to 

Lahr, and informed him of the dispute with Howe. DiMartino 
did not attempt to disguise his claim and he was never paid the $14. DiMartino™s actions comport with past practice and the 

Respondent™s employee handbook 
for making such a claim. Additionally, both Howe and Sande
rs conceded that DiMartino 
would have been entitled to de
lay time pay if the June 16 had 
this been a regular ﬁmeet and turnﬂ trip. 
In sum, DiMartino™s claim is the type of situation that Sand-
ers, Lahr, and Eggleton were looking for to use as an excuse to 
discharge DiMartino. In the 
Respondent™s vernacular, DiMar-tino was not ﬁcrossing his T™s and dotting his I™s.ﬂ I find that 
the Respondent™s reasons for discharging DiMartino were a 
pretext and that the Respondent has not demonstrated that the 
same action against DiMartino w
ould have taken place even in 
the absence of his protected conduct. I conclude that the Re-
spondent™s discharge of DiMar
tino was discriminatory, based 
on his union activities, and that his termination thus violates 
Section 8(a)(1) and (3) of the Act. 
CONCLUSIONS OF LAW 
1. USF Dugan, Inc. is an employer engaged in commerce 
within the meaning of  Section 2(2), (6), and (7) of the Act. 
2. General Drivers & Helpers Union, Local No. 554, the In-
ternational Brotherhood of Teamsters, AFLŒCIO is a labor 
organization within the meaning of Section 2(5) of the Act. 
3. The Respondent, by discha
rging Bruce DiMartino, has 
violated Section 8(a)(1) and (3) of the Act. 
4. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, USE Dugan, Inc.
, Omaha, Nebraska, its of-
ficers, agents, successors, and assigns, shall 
                                                          
                                                           
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the finding
s, conclusions, and recommend 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
1. Cease and desist from 
(a) Discharging or otherwise discriminating against Bruce 
DiMartino for engaging in union or other protected activities. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Bruce 
DiMartino full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Bruce DiMartino whole for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against him, computed on a quarter
ly basis, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge of Bruce Di-
Martino, and within 3 days thereafter notify the employee in 
writing that this has been done and that the discharge will not 
be used against him in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order. Bryant & Stratton Business Institute, 
327 NLRB 1135 (1999) (e) Within 14 days after service by the Region, post at its fa-
cility in Omaha, Nebraska, copies of the attached notice marked 
ﬁAppendix.ﬂ5 Copies of the notice, on forms provided by the 
Regional Director for Region 17, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since June 25, 1998. 
Excel Corp., 
325 NLRB 17 
(1997). (f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
 5 If this Order is enforced by a Judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Boardﬂ. 
 USF DUGAN, INC. 415on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT discharge or otherwise discriminate against 
Bruce DiMartino or any of you for supporting the General 
Drivers & Helpers Union, Local No. 554, the International 
Brotherhood of Teamsters, AFL
ŒCIO or any other union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer Bruce DiMartino full re
instatement to his former job 
or, if his job no longer exists, to
 a substantially equivalent posi-
tion, without prejudice to his se
niority or any other rights or 
privileges previously enjoyed. 
WE WILL make Bruce DiMartino whole for any loss of 
earnings and other benefits resu
lting from his discharge, less 
any net interim earnings, plus interest. 
WE WILL within 14 days from the date of the Board™s Or-
der, remove from out files any 
reference to the unlawful dis-
charge of Bruce DiMartino and, WE WILL, within 3 days 
thereafter, notify him in writing that this has been done and that 
the discharge will not be used against him in any way. 
 USF DUGAN, INC. 
 